TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00308-CR



                               Terry James Anderson, Appellant

                                                 v.

                                  The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
        NO. 04-3721-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due January 7, 2006. The time for filing was

extended to March 10, 2006, on counsel’s motion. Neither a brief nor another motion for extension

of time has been received. Appellant is represented by Mr. John R. Duer, who was appointed by the

trial court.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant wishes to pursue this appeal and, if so, whether the attorney it appointed has abandoned

the appeal.    Tex. R. App. P. 38.8(b)(2).      The court shall make appropriate findings and

recommendations. If Mr. Duer is not prepared to prosecute this appeal in a timely fashion, the court

shall appoint substitute counsel who will effectively represent appellant on appeal. A record from

this hearing, including copies of all findings and orders and a transcription of the court reporter’s
notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

April 28, 2006. Id. rule 38.8(b)(3).




                                               ___________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: April 6, 2006

Do Not Publish




                                                  2